Case 3:16-cv-30008-NI\/|G Document 158-8 Filed 02/08/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LEE HUTCHINS, SR.

Plainilff, NO. 16-cv-30008-NMG

V.

X~X'N~X~=f~={=t

DANIEL J. MCKAY, FELIX M.
ROMERO, THOMAS HERVIEUX, and
THE CITY OF SPRINGFIELD

Defendants

x‘ x~ x- x- =c- x~ n

:'<1'<1':1':>':1=:¥:)'<1¢:?':**:¢:*7'€*:'¢
AFFIDAVIT OF LUKE RYAN
I, Luke Ryan, hereby State under pains and penalties of perjury that:

l. I Served as lead co-cotmsel for the Plaintiff in the abovc»titled case, along With Attorney
David Hoose.

2. l was admitted to the bar in 2005 and am currently a partner in the law finn of Sasson,
Turnbull, Ryan & Hoose, located at 100 Main Street, Notthampton, Massacnusetts.

3. l have been in private practice for approximately 12 years and mainly concentrate my
practice in the areas ot criminal defense and civil rights. Since 2013, I have been recognized
each year by New England Super LaWyers and in 2016, l was selected as a Lawyer of the
Year by Massachusetts Lm-vyer's Weekly. l currently sit on the Board of Directors for the
Massachusetts Association of Criminal Defense Lawyers (MACDL) and Serve as
MACDL’s representative on Massachusetts Suprerne Judicial Cotnt’s Standing Advisory

Committee on the Rules of Criminal Procedure.

 

Case 3:16-cv-30008-NI\/|G Document 158-8 Filed 02/08/19 Page 2 of 3

. Prior to entering the private practice of law, l served as al law clerk to the Honorable
Michael A. Ponsor of the United States District Court for the District of Massachusetts,
Western Division.
. I am a graduate of Arnherst College and the Western New England University School of
Law where l served as Editor-in-Chief of the law review.
. Attached to this affidavit is a true and accurate statement of my hours spent representing the
plaintiff in this case. lt is my information and belief, that based on the complexity of the
issues and the results achieved in the case, that the amount of time spent by me Was
reasonable and necessary
. l am requesting that the court grant this petition for fees in the amounts stated. l feel that l
am entitled to be compensated at the rate of $325.00 per hour. l base this upon a number
of factors, including:

a. the complexity of the issues and the results achieved in the case;

b. the highly contingent nature of the litigation;

c. consultation with other civil rights litigators regarding the hourly fees they

normally charge in similar type litigation;
d. the rates that l bill for my criminal and other civil cases;

e. awards to other attorneys in similar cases.

 

Case 3:16-cv-30008-NI\/|G Document 158-8 Filed 02/08/19 Page 3 of 3

SlGNED UNDER PAlNS AND PENALTIES OF PERJURY THIS STH DAY OF FEBRUARY,
2019.

 

LUKE‘:€Yl/-n<f, BBo# 664999

SASSON, TURNBULL, RYAN & HOOSE
100 Main Street, 3“j Floor

Northampton, MA 01060

(413) 586~4800

 

